Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 12, 2007, by and among Edgewater Technology, Inc., a Delaware corporation
(the “Company”) and Dave Gallo (“Employee”).

RECITALS

WHEREAS, in the course of building the business of the Company, and in his
capacity as an executive officer thereof, Employee will be engaged in a
confidential relationship and will gain knowledge of the business, affairs,
customers and methods of the Company and each of its direct and indirect
Subsidiaries (as defined below) during his executive officer relationship and
employment with the Company;

WHEREAS, in this capacity, Employee will have access to lists of the Company’s
and its respective Subsidiaries’ customers and their needs, and will become
personally known to and acquainted with the Company’s and its Subsidiaries’
customers, thereby establishing a personal relationship with such customers for
the benefit of the Company and the applicable Subsidiary; and

WHEREAS, the Company being duly authorized hereto by its Board of Directors and
the individual having the requisite capacity and authority, desire to enter into
this Agreement to reflect the foregoing, and for other purposes as hereinafter
set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:

1. TERM OF AGREEMENT. The term of this Agreement shall commence on the date
hereof and shall continue until June 11, 2008, unless terminated sooner in
accordance with Sections 5 or 6 hereof (the “Term”). During the Term, the
calendar year shall be referred to herein as a “Compensation Year,” which in
addition to the full calendar years covered in the Term, for purposes of any
incentive compensation plans of the type referenced in Section 3.3, shall
include the period of January 1, 2007 through the date of this Agreement and the
balance of the 2007 year following the date of this Agreement and for the 2008
year, shall include the balance of the 2008 year following the expiration of the
Term through December 31, 2008.

2. DUTIES AND PERFORMANCE.

(a) During the Term, Employee shall be employed on a full-time basis as Chief
Operating Officer of the Company and shall have such authority and shall perform
such duties consistent with his position as may be reasonably assigned to him
by, and shall report to the Chief Executive Officer of the Company. Employee
shall use all reasonable efforts to

 

-1-



--------------------------------------------------------------------------------

further the interests of the Company and its Subsidiaries and shall devote
substantially all of his business time and attentions to his duties hereunder;
provided, however, that Employee shall not be prohibited from making investments
of a passive nature (other than investment in companies engaged in competition
with the Company; provided, Employee shall not prohibited from being a passive
owner of not more than three percent (3%) of the outstanding capital stock of a
entity which is publicly-traded, as long as the Employee has no active
participation in such entity’s business) and devoting time to non-business
related ventures, such as real estate investments and charitable activities, so
long as such activities do not prevent, or materially interfere, with Employee’s
performance of his obligations hereunder. At all times during the Term:
(i) Employee’s office and the base from which he primarily performs his duties
hereunder shall be located at the Company’s offices which shall not be located
more than twenty (20) miles from Wakefield, Massachusetts, unless otherwise
agreed to by Employee; and/or (ii) Employee shall not be required to travel
internationally, except as agreed to by Employee.

(b) Employee shall be entitled to be reimbursed in accordance with the policies
of the Company, as adopted and amended from time to time, for all reasonable and
necessary expenses incurred by him in connection with the performance of his
duties of employment hereunder; provided, however, that Employee shall, as a
condition of such reimbursement, submit verification of the nature and amount of
such expenses in accordance with the reimbursement policies from time to time
adopted by the Company.

3. COMPENSATION.

3.1 Base Salary. The Company shall pay to Employee a base salary at the rate of
$275,000.00 per annum through the expiration of the Term, payable bi-weekly as
per normal pay practices of the Company. Such base salary shall be subject to
increase based upon review by the Compensation Committee of the Company ( the
“Committee”) from time to time.

3.2 Stock Options and Restricted Stock Awards. Prior to the date of this
Agreement, Employee has been granted stock options and restricted stock under
the Company’s Amended and Restated 1996 Stock Option Plan (the “1996 Plan”), the
Company’s Amended and Restated 2000 Stock Option Plan (the “2000 Plan”) and the
Company’s 2003 Incentive plan (the “2003 Plan”) All shares underlying all
existing and all existing and future grants of stock options and/or restricted
stock awards, if any, to Employee under the 1996 Plan, the 2000 Plan, the 2003
Plan and/or any other stock based incentive plan of the Company existing as of
the date of this Agreement or during the Term, will vest and become immediately
exercisable upon a Change in Control. This Change in Control vesting provision
will be reflected in each stock option agreement for each stock option grant
and/or restricted stock award, if any, granted under the 1996, the 2000 Plan,
the 2003 Plan and/or any other stock based incentive compensation plan of the
Company as of the date of this Agreement or after the date of this Agreement
during the Term. Except as otherwise expressly set forth herein, all of the
terms, provisions and conditions of the 1996 Plan grants,

 

-2-



--------------------------------------------------------------------------------

the 2000 Plan grants and the 2003 Plan grants and the 2003 Plan Grants shall
remain in full force and effect unaltered and unaffected hereby. In addition, in
any stock option grant and/or restricted stock award under the 1996 Plan, the
2000 Plan, the 2003 Plan and/or any other stock based compensation plan of the
Company after the date of this Agreement, the definition of Cause in this
Agreement shall be the definition used in any such stock option grant and/or
restricted stock award. As to: (a) any stock options granted under the 1996
Plan, the 2000 Plan, the 2003 Plan and/or any other stock based incentive plan
of the Company existing as of or subsequent to the date of this Agreement,
during the Term or during Employee’s employment with the Company, if subsequent
to the Term; and/or (b) any restricted stock awards issued under any stock based
incentive compensation plan existing as of or subsequent to the date of this
Agreement, during the Term or during Employee’s employment with the Company and
Edgewater, if subsequent to the Term, among other terms, provisions and
conditions in such grants and/or awards, in each of (a) and (b), the shares
underlying each such stock option grant, if any, and/or restricted stock award,
if any, shall vest and: (i) as to stock option grants become immediately
exercisable by Employee for the period specified in such grant; and (ii) as to
restricted stock awards become shares of Employee not subject to any redemption
option, in the event of: (x) termination of Employee’s employment by the Company
for any reason, other than those referenced in Section 5(a)(i) – (iii); or
(y) termination by Employee for Good Reason only.

3.3 Bonus. Employee shall be eligible to receive an annual cash bonus for each
Compensation Year of up to 100% of Employee’s annual base salary, subject to the
terms, provisions and conditions of the incentive compensation plan for each
such Compensation Year as approved and adopted by the Committee. Notwithstanding
the foregoing, the Committee does have the authority, but not the obligation
under this Agreement or otherwise, to pay Employee a discretionary cash bonus
for each Compensation Year in addition to the aforementioned annual cash bonus.

4. BENEFITS.

During the Term, Employee shall be entitled annually to accrue four (4) weeks of
vacation in accordance with the Company’s vacation policy as in effect from time
to time. During the Term, the Company shall pay for the lease, insurance and
maintenance expenses with respect to a car leased by Employee (or a comparable
car) consistent with such benefit as has been provided to Employee by the
Company immediately prior to the date hereof. Employee shall be entitled, if
eligible, to participate in any insurance, stock purchase, or other benefit plan
of the Company now existing or hereafter adopted as offered to other employees
of the Company similarly situated. Nothing herein contained shall be construed
as requiring the Company to establish or continue any particular benefit plan in
discharge of its obligation under this Agreement. The Company will provide
Employee with prompt reimbursement for all reasonable business expenses incurred
in the performance of Employee’s duties pursuant to this Agreement; provided,
however, that Employee shall, as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policies from time to time adopted by the Company.

 

-3-



--------------------------------------------------------------------------------

5. TERMINATION OF AGREEMENT AND EMPLOYMENT.

(a) The Company shall be entitled to terminate this Agreement and Employee’s
employment or services with the Company, and any of its Subsidiaries, in any of
the following circumstances during the Term:

(i) for “Cause,” which shall mean by reason of any of the following:
(A) Employee’s material breach of any provision of Section 7 of this Agreement;
(B) after providing 30 days prior notice to the Employee and providing the
opportunity for Employee to be heard by the Board of Directors during such time,
the Board of Directors issues a final written determination that Employee has
willfully failed and refused to comply with the material and reasonable
directives of the Company; (C) Employee’s willful and repeated failure to
perform his duties which Employee has failed to cure within thirty (30) days
after receipt of written notice of nonperformance from the Company ;
(D) Employee’s gross negligence or willful or intentional misconduct; (E) after
providing 30 days prior notice to the Employee and providing the opportunity for
Employee to be heard by the Board of Directors during such time, the Board of
Directors issues a final written determination that Employee has breached his
fiduciary duties to the Company; or (F) the conviction of, or the entering of a
guilty plea or plea of no contest with respect to, a felony with respect to
Employee, or any other criminal activity which materially affects Employee’s
ability to perform his duties or materially harms the reputation of the Company;

(ii) if, during the Term, Employee because of physical or mental illness or
incapacity shall be unable for any reason to substantially perform all of his
duties and responsibilities under this Agreement for a period of one hundred and
eighty (180) days in the aggregate in any twelve (12) month period
(“Disability”); provided, however, that the Company shall give Employee at least
ten (10) days prior written notice of its intention to terminate this Agreement,
as of the date set forth in the notice, at any time after the expiration of such
one hundred and eighty (180) day period. In case of termination for Disability,
Employee shall be entitled to receive salary, benefits, and reimbursable
expenses owing Employee through the date of termination;

(iii) the death of Employee. In case of death during the Term, the Company’s
obligations hereunder shall terminate on the date death occurs, except as to
compensation and other benefits previously earned through and until such date;
or

(iv) for any reason other than the reasons set forth in clauses (i)-(iii) above.

 

-4-



--------------------------------------------------------------------------------

(b) During the Term, but only following a Change in Control (as defined below),
Employee shall be entitled to terminate this Agreement, resign or otherwise
terminate Employee’s employment with the Company and its Subsidiaries without
Good Reason (as defined below) by Employee (the “Employee Termination”). In case
of the Employee Termination, the Company’s obligations hereunder including,
without limitation, the Company’s obligations to pay Employee’s base salary or
any other compensation accruing after the effective date of such termination,
any benefits (except as otherwise required by applicable law), other than those
obligations which have accrued but remain unpaid as of the date of such
termination (such as accrued but unpaid salary, any accrued but unpaid bonus,
expense reimbursements, health insurance premiums, retirement plan
contributions, if any, vacation pay, sick pay, etc.) and any lump sum severance
payment obligation under any other provisions of this Agreement shall terminate
as of the date of such termination, with all of Employee’s obligations
hereunder, except with respect to Section 7 below, being terminated. Employee’s
entitlement to receive any incentive compensation for the Compensation Year of
such termination or thereafter and all rights pursuant to any grants under the
1996 Plan, the 2000 Plan, the 2003 Plan and any other option grant, restricted
stock award or similar equity based incentive granted, awarded or issued
subsequent to the date of this Agreement under the aforementioned stock based
plans or other stock based plans of the Company, shall be governed by the terms
, provisions and conditions of the applicable incentive compensation plan, stock
option agreements, restricted stock award agreements or similar grant or award
agreements. Notwithstanding the Employee Termination, except for employee’s
continued compliance with the non-competition, non-solicitation and
confidentiality provisions of Section 7, which shall apply for a period of
twelve (12) months following the date of the Employee Termination (i) neither
the Company, its Subsidiaries nor their successors of assigns (whether by
operation of law or otherwise) shall have any rights, claims, causes of action
or remedies (whether at law or in equity) against Employee with respect to or
arising out of this Agreement and/or the Employee Termination generally (except
for any acts of fraud or embezzlement by Employee); and (ii) Employee shall not
have any obligations, duties, liabilities or responsibilities to the Company,
its Subsidiaries or their successors or assigns (whether by operation of law or
otherwise) with respect to or arising out of the termination of this Agreement
or the Employee Termination generally, except for duties Employee would have in
his capacity as a director of the Company, if still a director of the Company
following the Employee Termination.

(c) Except as provided in Section 6 hereof, in the event of the termination of
this Agreement and Employee’s employment:

(i) for Cause during the Term, or in the event of the resignation of Employee
prior to any Change in Control (as defined below) during the Term (excluding
circumstances involving Good Reason, as defined below), then as of the date of
such termination, all of the Company’s obligations hereunder, including, without
limitation, the Company’s obligations to pay Employee’s base salary or any other
compensation accruing after the date of such termination and any benefits
(except as otherwise required by applicable law), other than those obligations
which have accrued but remain unpaid as of the date of such termination

 

-5-



--------------------------------------------------------------------------------

(such as accrued but unpaid salary, any accrued but unpaid bonus, expense
reimbursements, health insurance premiums, retirement plan contributions, if
any, vacation pay, sick pay, etc.) and any lump sum severance payment obligation
under any other provision of this Agreement shall terminate, with all of
Employee’s obligations hereunder, except with respect to Section 7 below, being
terminated. Employee’s entitlement to receive any incentive compensation for the
Compensation Year of such termination or thereafter and all rights under the
1996 Plan, the 2000 Plan, the 2003 Plan and any other option grant, restricted
stock award or similar equity based incentive granted, awarded or issued
subsequent to the date of this Agreement under the aforementioned stock based
plans or other stock based plans of the Company shall be governed by the terms,
provisions and conditions of the applicable incentive compensation plan, stock
option agreements, restricted stock award agreements or similar grant or award
agreements; or

(ii) at any time prior to the expiration of the Term, by the Company pursuant to
Section 5(a)(iv) above, or by Employee for Good Reason (as defined below), then
in such event Employee shall receive from the Company a lump sum payment equal
to the greater of the following: (A) the amount of Employee’s base salary, for
the remaining period of the Term plus the prior year’s cash bonus paid to
Employee; or (B) the sum of one year’s annual base salary of Employee at the
time of termination plus the greater of twenty-five percent (25%) of such salary
or the prior year’s cash bonus paid to Employee. The lump sum payment shall be
due within thirty (30) days after the date of such termination. Upon the
effective date of termination in either case, all options and restricted stock
awards granted to Employee as referenced in Section 3.2 to the extent not
already vested and exercisable, shall become immediately vested and exercisable.
In addition, in the case of any such termination, the Company shall continue
Employee’s health care, life insurance and disability coverage for Employee for
the period of one (1) year following the date of any such termination: (i) under
the terms of the applicable Company sponsored health care plan by which he was
covered at the time of such termination of employment, as such plan may be in
effect or may be modified from time to time, or (ii) if such Company sponsored
health care, life insurance or disability plan does not by its terms allow
Employee’s participation or continued participation, the Company shall obtain
such insurance coverage on behalf of Employee that provides all benefits
otherwise provided under such Company sponsored health care plan (collectively,
“Continued Health Care Coverage”). “Good Reason” shall mean any of the following
circumstances unless remedied by the Company within thirty (30) days after
receipt of written notification by Employee that such circumstances exist or
have occurred: (A) assignment to Employee of any duties inconsistent with
Employee’s position, authority, duties or responsibilities as Chief Operating
Officer of the Company as contemplated by Section 2(a) of this Agreement, change
in the location of employment in conflict or inconsistent with Section 2(a) of
this Agreement, requirement to travel in conflict or inconsistent with
Section 2(a) of this Agreement, or any other action by the Company that results
in a material diminution of such position, authority, duties or
responsibilities; (B) a material reduction of Employee’s compensation and/or
benefits; or (C) any material failure by the Company to comply with any of the
material provisions of this Agreement.

 

-6-



--------------------------------------------------------------------------------

6. CHANGE IN CONTROL.

(a) If Employee’s employment with the Company is terminated during the Term
following a Change in Control, either by the Company which is not for Cause or
by the Employee for Good Reason only: (i) the Company shall pay Employee a lump
sum amount equal to the greater of: (A) the annual base salary in effect at the
time of such termination for the remaining period of the Term plus his cash
bonus paid for the year immediately preceding the year in which termination of
employment occurs; or (B) one and one fourth (1.25) times Employee’s annual base
salary then in effect plus his cash bonus paid for the year immediately
preceding the year in which the termination of employment occurs, which such
lump sum payment shall be due on the effective date of the termination of
Employee’s employment; (ii) the provisions of Section 5(c)(ii) relating to
exercisability of options, restricted stock awards and Continued Health Care
Coverage shall apply; and (iii) the non-competition, non-solicitation and
confidentiality provisions of Section 7 shall apply for a period of only six
(6) months from the effective date of termination. In such event, Employee shall
have no further obligations under this Agreement, other than continued
compliance with Section 7 hereof during the aforementioned period in the
preceding sentence.

(b) A “Change in Control” shall be deemed to have occurred if: (i) any person,
other than the Company or an employee benefit plan of the Company, acquires,
directly or indirectly, the beneficial ownership of any voting security of the
Company and immediately after such acquisition such person is, directly or
indirectly, the beneficial owner of voting securities representing 50% or more
of the total voting power of the then-outstanding voting securities of the
Company; (ii) the individuals (A) who, as of the date of this Agreement,
constitute the Board (the “Original Directors”) or (B) who thereafter are
elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds (2/3) of the Original
Directors then still in office (such directors becoming “Additional Original
Directors” immediately following their election) or (C) who are elected to the
Board and whose election, or nomination for election to the Board was approved
by a vote of at least two-thirds (2/3) of the Original Directors and Additional
Original Directors then still in office (such directors also becoming
“Additional Original Directors” immediately following their election), cease for
any reason to constitute a majority of the members of the Board; (iii) the
stockholders of the Company shall approve a merger, consolidation,
recapitalization, or reorganization of the Company, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not sought or obtained, other than any such transaction
which would result in at least 75% of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such
transaction being beneficially owned by at least 75% of the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or
(iv) the stockholders of the

 

-7-



--------------------------------------------------------------------------------

Company shall approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or a substantial
portion of the Company’s assets (other than cash) (i.e., 50% or more of the
total assets (other than cash) of the Company).

(c) (i) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
amounts payable or distributable to or for the benefit of the Employee pursuant
to this Agreement that are determined to be “parachute payments” within the
meaning of Section 280G(b)(2) of the Code (such payments or distributions
pursuant to this Agreement are hereinafter referred to as “Agreement Payments”)
shall not be paid or distributed in the amounts or at the times otherwise
required by this Agreement, but shall instead be paid or distributed annually,
beginning as of the effective date of the termination of Employee’s employment
and thereafter on each anniversary thereof, in the maximum substantially equal
amounts and over the minimum number of years that are determined to be required
to reduce the aggregate present value of Agreement Payments to an amount that
will not cause any Payment to be non-deductible under section 280G of the Code.
For purposes of this Section 6, present value shall be determined in accordance
with section 280G(d)(4) of the Code.

(ii) All determinations to be made under this Section 6 (c) shall be made by the
Company’s independent public accountant immediately prior to the Change of
Control (the “Accounting Firm”), which firm shall provide its determinations and
any supporting calculations both to the Company and Employee within 10 days of
the effective date of the termination of Employee’s employment. Any such
determination by the Accounting Firm shall be binding upon the Company and
Employee.

(iii) Within two years after the effective date of the termination of Employee’s
employment, the Accounting Firm shall review the determination made by it
pursuant to Section 6(c)(i) above. If at that time, as a result of the
uncertainty in the application of section 280G of the Code at the time of the
initial determination by the Accounting Firm hereunder, the annual amounts of
Agreement Payments or the period over which Agreement Payments are paid or
distributed, as determined pursuant to clause (i), above, are determined not to
satisfy the requirements of clause (i), then the annual amount of future
Agreement Payments and/or the period over which future Agreement Payments are
paid or distributed shall be redetermined to satisfy the requirements of
clause (i), and all future Agreement Payments shall be paid or distributed in
accordance with such redetermination.

(iv) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in Section 6(c)(ii) and (iii) above shall be borne
solely by the Company. The Company agrees to indemnify and hold harmless the
Accounting Firm of and from any and all claims, damages and expenses resulting
from or relating to its determinations pursuant to Section 6 (c)(ii) and
(iii) above, except for claims, damages or expenses resulting from the
negligence or misconduct of the Accounting Firm.

 

-8-



--------------------------------------------------------------------------------

7. COVENANT NOT TO COMPETE, NON-SOLICITATION, CONFIDENTIALITY.

(a) Employee acknowledges that in the course of his employment by the Company,
Employee has and will become privy to various economic and trade secrets and
relationships of the Company and subsidiaries under its direct or indirect
control (collectively, “Subsidiaries”). Therefore, in consideration of this
Agreement, Employee hereby agrees that he will not, directly or indirectly,
except for the benefit of the Company or its Subsidiaries, or with the prior
written consent of the Board, which consent may be granted or withheld at the
sole discretion of the Board:

(i) During the Noncompetition Period (as hereinafter defined), become an
officer, director, stockholder, partner, member, manager, associate, employee,
owner, creditor, independent contractor, co-venturer, consultant or otherwise,
or be interested in or associated with any other person, corporation, firm or
business engaged in providing (i) software solutions services, including but not
limited to, systems integration, custom software development, training, systems
support, outsourcing and/or information technology consulting services (ii) )
business intelligence and analytics, and (iii) merger and acquisition related
consulting on information technology matters, so-called “monetizing knowledge”
consulting and project management framework consulting; excluding, however,
information technology staffing businesses and commercial software product
businesses, except as to where a majority of the revenues of any such business
is derived from custom software development services measured on the date the
Employee becomes so Affiliated (all of the foregoing being referred to herein
collectively, as the “Edgewater Services Business”) anywhere in the United
States of America and its territories and any other country in which business is
conducted by the Company or any of its Subsidiaries (collectively, the
“Territory”); provided, however, that

(A) Nothing herein shall be construed to prohibit Employee from owning not more
than three percent (3%) of any class of securities issued by an entity which is
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended, or which is traded over the counter;

(B) The foregoing shall not restrict Employee with respect to businesses, other
than Edgewater Services Businesses, engaged in by the Company or its
Subsidiaries after the Employee’s termination, unless Employee either is or was
substantially involved in the acquisition or development of such other
businesses of the Company or such Subsidiaries or had access to Confidential
Information (as hereinafter defined) with respect to such other businesses; or

 

-9-



--------------------------------------------------------------------------------

(C) Nothing herein shall be construed to prohibit Employee from engaging in
general business consulting (excluding the Edgewater Services Business)to
companies or individuals: (i) that do not compete, directly or indirectly, with
an Edgewater Services Business; (ii) who are not or have not been customers of
the Company and its Subsidiaries for a period of one (1) year , and/or (ii) who
have not received within the last twelve (12) months a written proposal from the
Company for services to be performed by the Company.

(ii) During the Noncompetition Period, in the Territory, solicit, cause or
authorize, directly or indirectly, to be solicited for or on behalf of himself
or third parties, from parties who are or were customers of the Company or its
Subsidiaries, or parties to whom the Company or its Subsidiaries have submitted
a written proposal with in the last twelve (12) months, any Edgewater Services
Business transacted with, or proposed to be transacted with, such customer by
the Company or its Subsidiaries; or

(iii) During the Noncompetition Period, in the Territory, accept or cause or
authorize, directly or indirectly, to be accepted for or on behalf of himself or
for third parties, any such Edgewater Services Business from any such customers
of the Company or its Subsidiaries or parties to whom the Company or its
Subsidiaries have submitted a written proposal with in the last twelve
(12) months ; or

(iv)(A) During the Noncompetition Period, use, publish, disseminate or otherwise
disclose, directly or indirectly, any information heretofore or hereafter
acquired, developed or used by the Company or its Subsidiaries relating to their
business or the operations, employees or customers of the Company or its
Subsidiaries, which constitutes proprietary or confidential information of the
Company or its Subsidiaries (“Confidential Information”), including without
limitation any Confidential Information contained in any customer lists, mailing
lists and sources thereof, statistical data and compilations, patents,
copyrights, trademarks, trade names, inventions, formulae, methods, processes,
agreements, contracts, manuals or any other documents; and (B) from and after
the date hereof, use, publish, disseminate or otherwise disclose, directly or
indirectly, any information heretofore or hereafter acquired, developed or used
by the Company or its Subsidiaries which constitutes Confidential Information,
but excluding any Confidential Information which has become part of common
knowledge or understanding in the Edgewater Services Business industry or
otherwise in the public domain (other than from disclosure by Employee in
violation of this Agreement); provided, however, this subsection (iv) shall not
be applicable to the extent Employee is required to testify in a judicial or
regulatory proceeding pursuant to the order of a judge or administrative law
judge after Employee requests that such Confidential Information be preserved;
or

 

-10-



--------------------------------------------------------------------------------

(v) During the Noncompetition Period, in the Territory,

(A) Solicit, entice, persuade or induce, directly or indirectly, any employee
(or person who within the preceding ninety (90) days was an employee) of the
Company or its Subsidiaries or any other person who is under contract with or
rendering services to the Company or its Subsidiaries, to terminate his or her
employment by, or contractual relationship with, such person or to refrain from
extending or renewing the same (upon the same or new terms) or to refrain from
rendering, services to or for such person or to become employed by or to enter
into contractual relations with any persons other than such person or to enter
into a relationship with a competitor of the Company or its Subsidiaries;

(B) Solicit, induce, attempt to hire, or hire any employee of the Company or its
Subsidiaries (or anyone who was an employee of the Company or its Subsidiaries
during the period from the date six months prior to termination of Employee’s
employment with the Company), or assist in such hiring by any other person or
business entity; and/or

(C) Authorize or knowingly approve or assist in the taking of any such actions
by any person other than the Company or its Subsidiaries.

(b) For purposes of this Agreement, the term “Noncompetition Period” shall mean
the period commencing on the date hereof and ending twelve (12) months after the
date Employee ceases to be an officer or employee of, or consultant to the
Company or any of its Subsidiaries; provided, however, that the Noncompetition
Period shall end at the times prescribed in Sections 5 and 6 year from the date
of termination of this Agreement and employment of Employee by the Company under
this Agreement which is without Cause, by Employee for Good Reason as referenced
therein or by Employee pursuant to Section 5 (b).

(c) The invalidity or non-enforceability of this Section 7 in any respect shall
not affect the validity or enforceability of this Section 7 in any other respect
or of any other provisions of this Agreement. In the event that any provision of
this Section 7 shall be held invalid or unenforceable by a court of competent
jurisdiction by reason of the geographic or business scope or the duration
thereof, such invalidity or unenforceability shall attach only to the scope or
duration of such provision and shall not affect or render invalid or
unenforceable any other provision of this Agreement, and, to the fullest extent
permitted by law, this Agreement shall be construed as if the geographic or
business scope or the duration of such provision had been more narrowly drafted
so as not to be invalid or unenforceable and further, to the extent permitted by
law, such geographic or business scope or the duration thereof may be re-written
by a court of competent jurisdiction to make such sufficiently limited to be
enforceable.

 

-11-



--------------------------------------------------------------------------------

(d) Employee acknowledges that the Company’s and/or its Subsidiaries, remedies
at law for any breach of the provisions of this Section 7 are and will be
insufficient and inadequate and that the Company and its Subsidiaries shall be
entitled to equitable relief, including by way of temporary and permanent
injunction, in addition to any remedies the Company or its Subsidiaries may have
at law.

(e) The provisions of this Section 7 shall survive termination of this Agreement
in accordance with provisions referenced above.

8. DIVISIBILITY OF AGREEMENT. In the event that any term, condition or provision
of this Agreement is for any reason rendered void, all remaining terms,
conditions and provisions shall remain and continue as valid and enforceable
obligations of the parties hereto.

9. NOTICES. Any notices or other communications required or permitted to be sent
hereunder shall be in writing and shall be duly given if personally delivered or
sent postage prepaid by certified or registered mail, return receipt requested,
or sent by prepaid overnight courier service, delivery confirmed, as follows:

 

If to Employee:

   Dave Gallo    23 Steeple Chase Circle    Westford, MA 01886

If the Company:

   Lead Director    c/o Corporate Secretary    Edgewater Technology, Inc.    20
Harvard Mill Square    Wakefield, MA 01880

With a copy to:

   Aaron Gilman, Esq.    Devine, Millimet & Branch    300 Brickstone Square, 9th
Floor    Andover, MA 01810

Either party may change his or its address for the sending of notice to such
party by written notice to the other party sent in accordance with the
provisions hereof.

10. COMPLETE AGREEMENT. This Agreement, and any grants under the 1996 Plan, the
2000 Plan and the 2003 Plan contain the entire understanding of the parties with
respect to the employment of Employee (including nonsolicitation and
noncompetition agreements) and supersedes all prior arrangements or
understandings with respect thereto, including but not limited to that certain

 

-12-



--------------------------------------------------------------------------------

employment agreement by and between the Company, Edgewater Technology (Delaware)
, Inc. and Employee dated as of June 12, 2003. This Agreement may not be altered
or amended except by a writing, duly executed by the party against whom such
alteration or amendment is sought to be enforced.

11. ASSIGNMENT. This Agreement is personal and non-assignable by Employee. It
shall inure to the benefit of and be binding in all respects upon, any
corporation or other entity with which the Company shall merge or consolidate or
to which the Company shall lease or sell all or substantially all of its assets
and may be assigned by the Company to any affiliate of the Company or to any
corporation or entity with which such affiliate shall merge or consolidate or
which shall lease or acquire all or substantially all of the assets of such
affiliate.

12. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument.

13. GOVERNING LAW. This Agreement shall in all respects be construed according
to the laws of the State of Delaware.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement in
multiple counterparts as of the day and year first above written.

 

EMPLOYEE:

/s/ Dave Gallo

Dave Gallo EDGEWATER TECHNOLOGY, INC. :

By:

 

/s/ Shirley Singleton

Name:

  Shirley Singleton

Title:

  Chairman, President and Chief Executive Officer

 

-13-